On Petition for Rehearing.
Per Curiam.
Upon the facts found by the jury in answer to the interrogatories, appellant was not entitled to a judgment against appellee even if the general verdict had been rendered in his (appellant’s) favor. In no event, therefore would appellant, under the facts found, be entitled to recover. In such a case he cannot complain of the instructions given, *663however erroneous they may be, because they were harmless. Judge Elliott, in his work on App. Proc., section 642, said: “If it affirmatively appears from the record that in no event can the complaining party recover upon the facts, errors in the instructions, however flagrant, may be regarded as harmless.” It is immaterial, therefore, whether the instructions complained of by appellant, except those in regard to the burden of proof, were or were not erroneous. It was not necessary or proper, therefore, to set .out said instructions, and appellant’s objections thereto, in the opinion of the court, and determine whether or not they, or either of them, were erroneous.
On a re-examination of the record, we find that appellant objected at the proper time to two questions answered by Charles Pape, a witness for appellee, -instead of one, as stated in the original opinion; and appellant asks in his petition for a rehearing that we “decide as to the competency” of the one not considered. The question referred to by appellant was asked the witness Pape in regard to the purpose for which he took Kaiser, the employe who built the elevator, to see the elevator at the City Carriage Works. The action of the court in overruling the objection to said question, and permitting the same to be answered, is not assigned as a separate cause for a new trial but said action of the court, and the action of the court in overruling the objection to the question as to what Kaiser said after he saw the elevator at the carriage works, and permitting the same to be answered (considered in the original opinion), were jointly assigned as one of the causes for a new trial. If the court did not err in both of said rulings, then said specification constitutes no ground for a new trial, for the reason that it is well settled that, when *664two or more rulings are assigned jointly or in gross •as a cause for a new trial, to render the same available as a cause for a new trial both of such rulings must be erroneous. Indiana, etc., R. W. Co. v. Snyder, Admr., 140 Ind. 647, 649, and cases cited; Lawrence v. VanBuskirk, 140 Ind. 481, 482; Hannan v. State, 149 Ind. 81, 82; Masterson v. State, 144 Ind. 240, 246; Conrad v. State, 144 Ind. 290, 297.
It was held in the original opinion that the court did not err in overruling the objection to the question in regard to what Kaiser said after he saw the elevator at the carriage works. It follows, therefore, under the authorities cited, that said cause for a new trial is not available, even if the trial court erred in overruling appellant’s objection to the other question mentioned in said specification for a new trial, being the one mentioned .in appellant’s petition for a rehearing. But suppose the question we are asked to decide was properly presented by the record; was reversible error committed? The answer to said question was, in effect, that the witness took Kaiser to see the elevator at the carriage works, because he wanted his judgment as to whether that elevator would be sufficient. It is evident that said answer could not have influenced the jury as to any fact found, or as to any issue in the case. Such question and answer may have been immaterial, but certainly the same did not prejudice the appellant.
The other questions presented were fully considered and determined in the original opinion, and, after a careful review of the same, we are satisfied that there are no legal grounds for a reversal of the judgment of the trial court. The petition for a rehearing is therefore overruled.